Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/463,269 has a total 19 claims pending in the application; there is 1 independent claims and 18 dependent claims all of which are ready for examination by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3-9, 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobson et al (U.S. Pub No. 2017/0315697 A1).
As per claim 1, Jacobson discloses a building management system comprising: 
a building system interface configured to access a building system (par [00326] building management system); 

a knowledge base providing a model of the building system (Par [0040, 0347] building model), the model including semantic descriptions of the building system data, the semantic descriptions of the building system data being arranged in an ontology (Par [0404-0408]); 
a semantic service module in communication with the knowledge base (Par [0347, 0404-0406]); and 
a user interface in communication with the semantic service module and the data service module, the user interface generating a user access request to access building system data (par [0018, 0347]). As per claim 3. The building management system of claim 2, wherein the semantic service module accesses the knowledge base to retrieve building system data entries matching the user access request. As per claim 4. The building management system of claim 3, wherein the knowledge base provides metadata from building system data entries matching the user access request to the user interface (Par [0383]). As per claim 5. The building management system of claim 4, wherein the user interface sends a request to the data service module to retrieve values from data sources identified by the knowledge base (Par [0383]). As per claim 6. The building management system of claim 5, wherein the data service module sends a request to the building system interface to retrieve the building system data in response to the . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al (U.S. Pub No. 2017/0315697 A1), and in view of Ikegaya et al (U. S. Patent No. 6,148,305).
As per claim 2, Jacobson discloses request data, Jacobson silence about wherein the user access request is a read request. 
However, Ikegaya discloses wherein the user access request is a read request (Col 2 lines 4-22).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ikegaya into the teachings of Jacobson in order to improve an efficient usage of data (col 1 lines 60-61).    
 As per claim 10, Ikegaya discloses the building management system of claim 9, wherein the semantic service module forwards the building system data in the semantic format to the user interface (col 2 lines 4-22). As per claim 11, Ikegaya discloses the building management system of claim 1, wherein the user access request is a write request (Col 2 lines 4-22 request for update/edit/change/write data).
As per claim 18, Ikegaya discloses the building management system of claim 17, wherein the building system interface forwards an acknowledgment of the update to the building system data to the data service module (col 2 lines 4-22).As per claim 19, Ikegaya discloses the building management system of claim 18, wherein the data service module forwards the acknowledgment to the user interface (col 2 lines 4-22).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday- Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on571-270-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 24, 2021
/THU N NGUYEN/Examiner, Art Unit 2154